Title: To Thomas Jefferson from James Philip Puglia, 19 December 1808
From: Puglia, James Philip
To: Jefferson, Thomas


                  
                     Sir;
                     Philadelphia, December 19th. 1808
                  
                  William Warren, Manager of this Theatre, had on his return to Town the perusual of the two Comedies, entitled the Embargo & the Double Disappointment with my solicitation for their early performance; but, I am concerned to announce, that the republican spirit of the former, being in a direct opposition to his political disposition and views, was the unexpected cause of both being indiscriminately rejected, thereby condemning the innocence of the one for the supposed sin of the other—
                  Thus situated, I looked upon the supercilious conduct of the british Comedian as highly deserving to be exposed—John Binns, Editor of the Democratic Press in this City, being informed of the fact, approved of the measure; and on the 10th November last he received of ME an essay to that effect, which in his next daily paper, as you will observe, promised to publish: he, however, has not thought proper to insert it since that period, notwithstanding my repeated exhortations—Whatever be the cause of this remarkable neglect on the part of said Editor, it certainly proves that all my best exertions are to remain fruitless, and that the Author of the Disappointment must undergo the fate of being himself completely disappointed—
                  A friend advised me to put both productions in press without delay, but he like the rest, is unacquainted with my actual circumstances which will not permit me (with sorrow I express it) to venture on an expense unavoidable on such an occasion: leaving, therefore, their publication till better times begin to smile, I feel only the consolation that they are not unknown to the person whose approbation was originally solicited—
                  On the same day I had the honor of paying my personal respects to you, I made my application, agreeably to your remarks, to both the Secretary of State and the Secretary of the Treasury—The former intimated to me that none but native american Citizens could expect to be employed in his department, and I was left by the latter in the probable event of being remembered—Nothing has transpired since, and thus I rest—
                  Permit me, Sir, on this last occasion to accompany your next retirement with my warmest wishes for your personal happiness to the close of your calm existence—Forbear the compliment which, though it be an insignificant tribute to a great mind raised by merit above the rank of praise, is nevertheless the sincere effusion of a sensible admirer—
                  With the most profound respect and veneration I beg leave to style myself: Sir; Your most obedient, & very humble Servant,
                  
                     James Ph. Puglia
                     
                  
               